Name: Commission Regulation (EEC) No 293/91 of 6 February 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 2 . 91No L 35/20 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 293/91 of 6 February 1991 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1 678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 163/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3866/90 Q, as last amended by Regulation (EEC) No 243/91 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3866/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 7 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . O OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 22, 28 . 1 . 1991 , p. 49 . O OJ No L 167, 25. 7 . 1972, p. 9 . (6) OJ No L 201 , 31 . 7 . 1990, p. 11 . o OJ No L 367, 29 . 12. 1990 , p. 80 . (8) OJ No L 27, 1 . 2. 1991 , p. 41 . O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 35/217. 2. 91 Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  in Spain (Pta)  in Portugal (Esc) 0,186 29,346 22,376 52,68 59,35 1 086,50 176,67 200,93 19,663 17,186 39 414 4 681,55 109,72 6 132,80 0,000 28,930 21,960 51,70 58,25 1 066,30 173,39 197,20 19,298 16,847 38 681 4 547,62 49,80 6 046,54 0,000 29,008 22,038 51,88 58,46 1 070,08 174,00 197,90 19,366 16,904 38 819 4 524,82 60,50 6 061,51 0,000 28,686 21,716 51,12 57,60 1 054,45 171,46 195,01 19,083 16,619 38 252 4 402,08 7,21 5 985,49 0,000 28,686 21,716 51,12 57,60 1 054,45 171,46 195,01 19,083 16,619 38 252 4 402,08 7,21 5 985,49  ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 1 . Gross aids (ECU) : I I  Spain 2,686 2,270 2,348 2,026 2,026   Portugal 31,846 31,430 31,508 31,186 31,186   Other Member States 24,876 24,460 24,538 24,216 24,216  2. Final aids : ||l l ||Il Seed harvested and processed in : ||l l ||  Federal Republic of Germany (DM) 58,56 57,58 57,77 57,01 57,01   Netherlands (Fl) 65,99 64,88 65,09 64,23 64,23   BLEU (Bfrs/Lfrs) 1 207,89 1 187,69 1 191,47 1 175,84 1 175,84   France (FF) 196,41 193,13 193,74 191,20 191,20   Denmark (Dkr) 223,38 219,65 220,35 217,46 217,46   Ireland ( £ Irl) 21,860 21,495 21,563 21,280 21,280   United Kingdom ( £) 19,135 18,796 18,853 18,568 18,568   Italy (Lit) 43 818 43 085 43 222 42 655 42 655   Greece (Dr) 5 238,81 5 104,88 5 082,08 4 959,34 4 959,34   Spain (Pta) 491,96 432,04 442,74 389,45 389,45   Portugal (Esc) 6 654,49 6 568,23 6 583,20 6 507,18 6 507,18  7. 2 . 91No L 35/22 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 31,229 40,131 27,891 65,66 73,98 1 354,28 220,22 250,46 24,510 21,449 49 129 5 867,04 8 384,19 4 848,58 4 901,89 31,016 39,928 27,688 65,18 73,44 1 344,43 218,61 248,64 24,332 21,279 48 771 5 782,07 8 342,24 4 818,83 4 873,60 31,076 39,993 27,753 65,34 73,62 1 347,58 219,13 249,22 24,389 21,325 48 886 5 750,25 8 354,44 4 827,34 4 882,89 31,187 40,108 27,868 65,61 73,92 1 353,17 220,04 250,25 24,490 21,387 49 088 5 734,1 1 8 368,97 4 838,96 4 895,27 31,085 40,008 27,768 65,37 73,66 1 348,31 219,25 249,35 24,402 21,307 48 912 5 708,45 8 348,10 4 823,89 4 880,49 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 DM 2,048860 2,046190 2,043440 2,041120 2,041120  Fl 2,309080 2,306230 2,303210 2,300380 2,300380  Bfrs/Lfrs 42,164700 42,138900 42,104000 42,073700 42,073700  FF 6,961510 6,958070 6,954570 6,951100 6,951100  Dkr 7,888090 7,884230 7,881570 7,880380 7,880380  £Irl 0,769718 0,768934 0,768446 0,768151 0,768151  £ 0,704442 0,706162 0,707946 0,709482 0,709482  Lit 1 537,92 1 539,91 1 541,87 1 543,51 1 543,51  Dr 218,81200 221,81400 224,61800 227,13800 227,13800  Esc 181,02700 181,45900 182,04100 182,70200 182,70200  Pta 128,43100 128,77900 129,19100 129,56800 129,56800 